Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-final action for application number 16/539639 in response to an original application filed on 08/13/2019. Claims 1 - 20 are currently pending and have been considered below. Claims 1 and 10 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 08/13/2019 and 12/30/2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2012/0163175 A1) in view of KENNY et al. (US 2018/0191630 A1).

Regarding claims 1 and 11, a server, [Figure 1, Ref # 102], comprising:
a processor, [Figure 1, Ref # 104 wherein the controller 104 provides a processor within the control. (Paragraph 37)], configured to host a plurality of virtual machines, [Figure 1, Ref # 110, wherein controller 104 hosts VM 110], 
an ingress engine, [Figure 1, Ref # 106, Ingress port], configured to:
maintain a plurality of per-virtual machine queues configured to store received packets associated with each of respective plurality machines hosted by the processor, [The rate limiting network controller 104 may monitor packet traffic incoming from the network 100 to each of the virtual machines 110 via the ingress port 106 and apply a rate limiting function when the rate at which the ingress port receives data traffic for a particular virtual machine exceeds that virtual machine's maximum incoming frame rate, (Paragraph 14)], 
in response to detecting a threshold number of packet drops from at least one of the per virtual machine queues, [When the controller 504 detects that the rate of incoming data packets to any one of the virtual machines 509, 510 exceeds the preset maximum frame rate of that virtual machine, the controller 504 may start to drop incoming data packets (i.e., dropped data packets 534), “wherein the dropped packets of any number is a threshold number of packet drops, (Paragraph 37)], transmit a packet per second transmission limit to at least one remote computing device transmitting packets to the virtual machine associated with the per virtual machine queue experiencing the packet drops, [The unicast congestion message instructs the contributing source device 314 to reduce or stop its data packet transmission rate so that the rate of incoming data packets to the overloaded virtual machine decreases, (Paragraph 20)],
 execute a CPU-fair fair queuing process to control the processing by the processor of the packets stored in the per-virtual machine queues, wherein the CPU-fair fair queuing process is configured to ensure, to the extent needed by each virtual machine, a minimum processor cycle allocation for processing packets stored in a corresponding per-virtual machine queue, 
Kenny et al. teaches queue module 140 may operate to facilitate queueing and de-queueing of QEs from the QE queues of memory unit 165, “wherein the facilitating queueing represents the executing of the CPU fair queueing”, (Kenny et al., Paragraph 21), Kenny et al. further teaches queue notifications 635 may include flags, such as threshold flags. Consumers 615, such as software consumers, may check the threshold flags, for instance, with minimal extra cycle cost. In some embodiments, only about one to two bits may be required for the threshold flags (as compared with a timestamp approach requiring a greater number of bits). In some embodiments, the threshold flags may provide various information regarding queue information, such as "almost empty," "almost full," and/or the like, (Kenny et al., Paragraph 49), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that the processor is further configured to: execute a CPU-fair fair queuing process to control the processing by the processor of the packets stored in the per-virtual machine queues, wherein the CPU-fair fair queuing process is configured to ensure, to the extent needed by each virtual machine, a minimum processor cycle allocation for processing packets stored in a corresponding per-virtual machine queue, (Kenny et al., Paragraph 49), in order to manage packet congestion may benefit network efficiency, (Kenny et al., Paragraph 49).

Regarding claims 2 and 12, the server comprising a network interface card, and the ingress engine is executed on the network interface card, [Figure 7, Ref # 720, wherein the system interface executes the ingress port 106].

Regarding claims 3 and 13, the server wherein the per virtual machine queues are maintained on the network interface card, [queue management module 125 may operate as an interface between producers and/or consumers and the queue manager 130, (Kenny et al., Paragraph 17)].

Regarding claims 5 and 15, the server wherein the server comprises a multi-core processor, and at least one core of the multi-core processor is dedicated to processing packets stored in the per-virtual machine queues, [Kenny et al., Figure 1, Ref # 112].

Regarding claims 6 and 16, the server wherein processing a packet stored in the per-virtual machine queues comprises executing at least one of a plurality of network functions on the packet, the network functions comprising: physical address translation, decryption, and firewall processing, [Encryption/compression circuitry 704 contains logic to carry out encryption/compression or decompression/decryption operations on received and transmitted packets, (Paragraph 36)].

Regarding claims 7 and 17, the server of claim 1, wherein the processor is configured to include the packet per second transmission limit transmitted to the at least one remote computing device in respective packet acknowledgement messages, [FIG. 3 illustrates a network 300 connected to a destination device 312 having an example rate limiting network controller 304 at an ingress port 306 sending a unicast congestion message (illustrated by data flow 328) to a source device 314, (Paragraph 19)].

Regarding claims 8 and 18, the server wherein the processor is configured to include the packet per second transmission limit transmitted to the at least one remote computing device in respective independent control packets, [The rate limiting network controller 104 may monitor packet traffic incoming from the network 100 to each of the virtual machines 110 via the ingress port 106 and apply a rate limiting function, (Paragraph 14)].

Regarding claims 9 and 19, the server wherein at least one minimum processor cycle allocation for a first of the virtual machines is different than a minimum packet processor cycle allocation for a second of the virtual machines, [Each of the virtual machines has a preset maximum frame rate at which they can process incoming data from the network 400, (Paragraph 24)].

Regarding claims 10 and 20, the server wherein the processor is configured, in response to detecting an empty per-virtual machine queue associated with a first virtual machine, to [the threshold flags may provide various information regarding queue information, such as "almost empty," "almost full," and/or the like. Consumers 615 may use the threshold flags to infer various characteristics of a queue 620, for instance, whether the queue 620 is growing or is already excessively long. Accordingly, consumers 615 may take appropriate action in response to the threshold flags indicating an excessively lone queue 620, such as dropping packets and/or the like, (Kenny et al., Paragraph 49)].

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478